DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 March 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0172011 to Blankemeier et al. (Blankemeier hereinafter) in view of US PGPub 2009/0062020 to Edwards et al. (Edwards) and US PGPub 2016/0108923 to Drechsel et al. (Drechsel).
Regarding claim 21, Blankemeier teaches a pumping system (10), comprising: a universal adapter (16, 18, 38), comprising: a housing (16) forming a longitudinal axis and including a forward end (right hand end in Fig. 2) forming a cup-shaped forward opening receiving area (90), a forward mounting plate (38) surrounding the cup-shaped forward opening receiving area, a rearward end (left hand end in Fig. 2) forming a rearward opening receiving area (not labeled, receiving shaft 48), and a rearward mounting plate (16) for attachment to a motor; a rotatable assembly (44) disposed in the housing and rotatable around the longitudinal axis, the rotatable assembly including a rearward barrel (50) for engaging a rotary drive shaft (48) of the motor and an outer magnet assembly (46) connected to and rotated by the barrel, the outer magnet assembly including a forward opening cylinder (60) and permanent magnets (64) attached at uniformly spaced angular intervals (see Fig. 3) to an interior wall (62) of the forward opening cylinder, the outer magnet assembly rotatable around the cup-shaped forward opening, wherein each of the forward mounting plate and the rearward mounting plate includes a plurality of mounting features (e.g. bolts 20, 40 and their receiving holes); and a pump assembly (12) comprising a back end (of 26) including a rearward extending cup (82) receivable in the cup-shaped forward opening and a mounting plate (112) surrounding the rearward extending cup and including a plurality of mounting features (114) for alignment (e.g. placement in parallel) with the plurality of mounting features of the forward mounting plate to mount each of the plurality of interchangeable pump assemblies to the universal adapter, wherein each of the mounting plates of the plurality of interchangeable pump assemblies are equally sized.  
Blankemeier does not teach a base attached to housing, the base including a first part extending away from the housing and a second part extending coextensive with the housing toward the rearward end of the housing or a plurality of interchangeable pump assemblies.  Edwards teaches another pump assembly (10) generally, and particularly teaches that an adapter housing (28) has a base (see Fig. 1) with a vertical first part and a horizontal second part extending toward the rearward end of the housing.  Those of skill in the art will plainly appreciate that this allows for the adapter to be supported in use with attendant benefits in ease of assembly and lower working loads placed thereon.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a base as taught by Edwards to the adapter of Blankemeier in order to ease its assembly and reduce loads placed thereon.  Furthermore, Edwards also teaches that a magnetic pump of the type taught by Blankemeier is particularly useful for applications involving interchangeable pumps (e.g. paragraph 25) which is useful for maintenance purposes of the pump.  Therefore, one of ordinary skill in the art to provide multiple pump units as taught by Blankemeier for being interchanged for maintenance purposes as taught by Edwards.  As the pump is merely being duplicated for replacement, one of skill would expect such a pump to have functionally identical dimensions.
Additionally, the previously applied references do not teach the limitation of the mounting plate of the pumps including a plurality of spaced apart openings for attachment to the pump casing which are radially outward of rearward extending posts for attachment to the forward mounting plate.  Drechsel teaches another magnetic coupling pump generally, and particularly teaches that various size pumps may be provided (paragraph 6) for a given magnetic coupling size.  In one embodiment, e.g. Fig. 1, a mounting plate (4) includes mounting posts (MP below) and spaced apart bolt openings (for bolts B below).  
Annotated figure 1, copied from US Patent 10,385,860 as better quality version of Drechsel drawing figures:

    PNG
    media_image1.png
    304
    455
    media_image1.png
    Greyscale


In effect then, one of ordinary skill in the art would appreciate that the provision of posts and radially outward openings would allow for a larger pump to be coupled to the adapter of Blankemeier, with attendant advantageously larger flow rates for example.  Therefore, it would have been obvious to one of ordinary skill in the art to provide such a pump and back plate as taught by Drechsel to the adapter of Blankemeier in order to utilize a larger pump.
Regarding claim 22, Blankemeier teaches that each rearward extending cup of each of the interchangeable pump assemblies comprises an inner magnet assembly (76) rotatable within the rearward extending cup by magnetic coupling to the outer magnet assembly through the rearward extending cup.
Regarding claim 23, Blankemeier teaches that each of the plurality of pump assemblies comprises a casing (24, 26) having an inlet (30) and an outlet (28), and a fluid rotor (156) rotatable within the casing by the inner magnet assembly to pump fluid from the inlet to the outlet.  Blankemeier does not teach that the rotor of the pump of Fig. 1 is an impeller.  Blankemeier and Edwards both teach impeller pumps (Blankemeier Figs. 11-14 and Edwards Figs. 2-3).  Furthermore, the examiner notes that while the impeller embodiment of Blankemeier does not teach a rearward extending cup and similar limitations of the claimed pump, such an arrangement is taught by Edwards.  It would have been apparent to one of ordinary skill in the art considering Blankemeier and Edwards together that the impeller arrangement of Edwards would be equally effective in producing a pumping effect as that of Blankemeier.  Furthermore, Edwards teaches that their impeller pump includes advantageously flexible mounting features (80) which increase its ease of maintenance and part replacement (paragraph 2).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the magnetic drive module of Blankemeier with an impeller pump module as taught by Edwards to take advantage of the advantageous mounting features thereof.
Regarding claim 24, Edwards teaches that the impeller comprises a spaced pair of plates (77A, 77B) between which the fluid is centrifugally forced radially outward to be ejected through the outlet upon rotation of the impeller.
Regarding claim 25, Edwards teaches that the impeller is centrifugal (paragraph 4).
Regarding claim 26, Edwards teaches that a rearward extending cup (32) which extends through a central hole in a back cover (12 adjacent 28).
Regarding claim 27, Blankemeier teaches that the rearward extending cup (82) extends rearward from a containment shell (84) with a flange (112).
Regarding claim 28, Blankemeier teaches that the flange is integrally formed with the rearward extending cup (see Fig. 2).
Regarding claim 29, Blankemeier teaches that the flange is trapped between its respective back cover and the casing by fasteners.
Regarding claim 30, Blankemeier teaches a single layer shell (82).

Claim 31 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Blankemeier in view of Edwards and Drechsel as applied to claim 27 above, and further in view of US Patent 6,997,688 to Klein et al. (Klein).
Regarding claim 31, the previously applied references teach the limitations of claim 27 as discussed above, but do not teach a multilayer shell.  Klein teaches another magnetically coupled pump generally and particularly teaches a multi-layer shell (48, 68) in which an inner layer (48) separates the outer (68) from the working fluid (see col. 4, ln. 27-30).  As is well understood in the art, Klein teaches that this arrangement structurally reinforces a single-layer shell.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a multi-layer shell as taught by Klein to the pump of Blankemeier in order to structurally reinforce the shell thereof.

Response to Arguments
Applicant’s arguments, see page 5, filed 28 March 2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 112 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Drechsel, as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub US PGPub 2009/0280007 to Ou et al. (Ou) teaches posts (430, 440) for receiving bolts to couple casing elements together.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        22 April 2022